Title: James Shepherd to James Madison, 28 September 1835
From: Shepherd, James
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Mr James Madison
                        1834To James Shepherd Dr
                        June 14 To 13th Sole pr Mr Brockman 1/6 $325
                         " " 1 Side Red Leather Ao 16/6 2,75
                        July 12 " 2 tt Sole Leather oiled for
                         15 " 11 3/4 tt Harness ⅌ Ben —,50
                        15 " 11 3/4 tt Sole ⅌ Mr Brock 1/6 2,94
                        $ 9, 44
                        1835 Sept 28th Recd payt of Mr Sim Brockman
                        
                            
                                James Shepherd
                            
                        
                    by James V. Shepherd